Clifford F. Brown, J.,
dissenting. This court today approves a jury instruction which interpreted R.C. 4511.28(A)(1) to allow drivers to overtake vehicles travelling close to the center line on a two-lane street whenever the passing driver “could reasonably infer or reasonably assume that the operator of the vehicle overtaken intended to make or was about to make a left turn.”
Such an instruction completely nullifies the statutory requirement that the overtaken vehicle be “making or about to make a left turn.” It permits anyone overtaking a vehicle to pass on the right with impunity, on the mistaken notion, honestly or otherwise, that the vehicle ahead was turning left. The legislature could not have intended such an absurd result.
This court’s judgment of reversal.of the court of appeals is based upon the following unfounded assumptions or misreading of the record:
1. “* * * [T]he permission to pass is conditioned solely upon what the stranger ahead intends to do, and intent, being a subjective matter, necessarily depends upon an evaluation of multiple facts and circumstances.” Without any further explanation of this gratuitous assumption, omitting any analysis, discussion or evaluation of the statutory language “making or about to make a left turn,” this court then jumps to the erroneous conclusion that “the court of common pleas properly construed the language of R.C. 4511.28, and that its instructions fairly apprised the jury of its duty in this case.”
*1502. This court observes that “the appellate court has held, in effect, that the mere happening of an accident under the facts of this case shows negligence as a matter of law * * *.” The appellate court did not so state. By its reversal and remand to the trial court the appellate court indicated that defendant’s negligence was a jury question at a new trial, and stated that the defendant had a right to pass plaintiff on the right when “that vehicle ‘* * * is making or about to make a left turn’; and then only if such maneuver may be executed safely.” The court of appeals correctly stated the law; it included a statutory element, namely, passing on the right is permissible “only if such maneuver may be executed safely.” This essential statutory element was absent from the trial court’s jury instruction and makes it prejudicially erroneous.
3. This court irrelevantly observes “that the operation of a turn signal on the motorbike * * * would not have removed the ‘risk’ incident to passing on the right under the theory of strict liability proposed herein by the Westervelts.” First, a theory of strict liability was neither proposed by the Westervelts nor by the appellate court. Secondly, the operation of a turn signal on the motorbike indicating a turn to the left, and followed by a turn to the left, would have removed the “risk” incident to passing on the right.
It is undisputed and it is the gist of this case that defendant was attempting to pass plaintiff on the right, and that plaintiff did not signal a left turn and gave no evidence of any intention of “making or about to make a left turn.” By travelling close and lawfully to the right of the center line plaintiff did not manifest that he was “about to make a left turn.”
Even when the overtaken vehicle is “making or about to make a left turn,” the overtaking vehicle may pass on the right, pursuant to R.C. 4511.28(B), “* * * only under conditions permitting such movement in safety.” That a collision occurred raises a jury issue whether defendant fulfilled the mandate in division (B), allowing her to pass “only under conditions permitting such movement in safety.”
Accordingly, I dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.